August 28, 2009


Mr. Edward C. Snyder III
Castillo Snyder, P.C.
300 Convent Street, Suite 1020
San Antonio, TX 78205
Ms. Renee Forinash McElhaney
Cox Smith Matthews Incorporated
112 E Pecan Street, Suite 1800
San Antonio, TX 78205

RE:   Case Number:  07-0815
      Court of Appeals Number:  13-06-00617-CV
      Trial Court Number:  C-2781-04-C

Style:      INTERCONTINENTAL GROUP PARTNERSHIP
      v.
      KB HOME LONE STAR L.P.

Dear Counsel:

      Today the Supreme Court of Texas issued opinions the  above-referenced
cause.     You    may    obtain    a    copy    of    the    opinions    at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like  the   opinions   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Ms. Laura       |
|   |Hinojosa        |